Opinión concurrente emitida
por el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 24 de diciembre de 1980
Se plantea en este recurso el sencillo problema de si a un policía se le puede alterar la paz, a la luz del Art. 260(a) del Código Penal.
En lo pertinente, dicho artículo dispone que será san-cionada con pena de reclusión que no excederá de seis meses o multa que no excederá de $500 ó ambas penas a discreción del tribunal, toda persona que voluntariamente realizare el siguiente acto:
(a) Perturbare la paz o tranquilidad de algún individuo o vecindario, con fuertes e inusitados gritos, conducta tumultuosa u ofensiva o amenazas, vituperios, riñas, desafíos o provoca-ciones.
*531De los hechos surge que los policías Manuel Morales y José A. Vega se personaron en la residencia del apelante en la noche del 30 de mayo de 1979, respondiendo a una querella de la esposa del apelante debida a desavenencias conyugales.
Al llegar a la casa del apelante, el policía Morales miró hacia adentro por una de las ventanas. Al acusado percatarse de la presencia de la Policía, entre otras, profirió las siguien-tes palabras: “La policía que se vaya al carajo, ustedes son unos pendejos. Suban arriba que les voy a entrar a palos”. Mientras eso decía, daba cantazos con un palo de escoba.
El apelante fue acusado, encontrado culpable y senten-ciado por el Tribunal de Distrito, Sala de Aguada, con una multa de $100. El Tribunal Superior confirmó dicha senten-cia.
Se ha argumentado en apoyo de una solicitud de revoca-ción de sentencia, que un policía viene obligado a tolerar un grado de insultos y de provocaciones que no vienen obligados a tolerar los ciudadanos que no son policías. Se argumenta que el policía está entrenado para afrontar esas situaciones y que es su deber sobrellevarlas.
Eso es así hasta cierto punto, pero llega un momento en que deja de serlo. Si bien es cierto que un policía está entre-nado —o debe estarlo— para afrontar situaciones difíciles, eso no quiere decir que viene obligado a soportar toda clase de insultos, faltas de respeto, improperios y provocaciones. Por ejemplo, el cirujano está entrenado para no desmayarse cuando ve sangre. Eso no nos autoriza a cortar a los cirujanos impunemente. El policía es también un ser humano. No deja de serlo al ponerse el uniforme. Si viola la ley, se le aplican las sanciones penales igualmente que a cualquier otro ciuda-dano. De la misma forma, tiene el derecho a la protección de su persona, honra, honor y bienes, que por virtud de la Cons-titución, del Código Penal y otras leyes tienen los demás ciudadanos.
Los improperios proferidos en el caso de autos contra el *532policía van más allá de lo permisible. No se le puede pedir a un hombre que deje de respetarse a sí mismo y de darse a respetar y que tolere y dé por bueno insultos y provoca-ciones de esa naturaleza. Persona de tan endeble contextura moral no serviría ni para policía ni para militar, y como hombre tampoco se le podría situar en los mejores escalafones. Desde luego, no estoy abogando porque la Policía, ni nadie, tome la justicia por su propia mano. En el caso de autos, el policía hizo lo que tenía que hacer: formular una denuncia.
La conducta del apelante cae dentro del significado de conducta ofensiva, vituperios, desafíos o provocaciones que contempla el Código Penal y que igualmente contemplaba su antecedente, el Art. 368 del anterior Código Penal, 33 L.P.R.A. see. 1439. El Pueblo v. Ways, 29 D.P.R. 334 (1921).
El delito de alteración de la paz comprende dos modali-dades : la alteración de la paz pública y la alteración de la paz o tranquilidad de un individuo en particular. Pueblo v. Arcelay Galán, 102 D.P.R. 409, 418 (1974). También en otras jurisdicciones, estimo que, con buen sentido humano y justi-ciero, se ha resuelto que el policía es acreedor a la misma pro-tección que los demás ciudadanos contra violaciones indebidas a su paz y tranquilidad. Davis v. Burgess, 20 N.W. 540 (1884); Elmore v. State, 83 S.E. 799 (1914); People v. Fenton, 168 N.Y.S. 725 (1917); Whitten v. Mayor and Aldermen of Savannah, 106 S.E. 302 (1921); Pavish v. Meyers, 34 A.L.R. 561 (1924); Chaplinsky v. New Hampshire, 315 U.S. 568 (1942); Jones v. Commonwealth, 210 S.W.2d 956 (1948); City of Saint Paul v. Morris, 104 N.W.2d 902 (1960) cert. denied 81 S.Ct. 692, y Meyers v. State, 484 S.W.2d 334 (1972).
El Juez Superior Hon. José L. Capella Capella se mani-festó acertadamente al expresarse como sigue:
Estamos de acuerdo con el apelante en el sentido que no todo lenguaje empleado contra un policía puede constituir alteración a la paz, ya que es menester esperar que el mismo tenga un *533grado mayor de tolerancia que la de un ciudadano común y corriente ante una conducta desordenada. Pero, lo anterior no puede convertir a la policía en un .recipiente gratuito de cuanta escoria verbal se profiera en su contra.
La Constitución y las leyes de Puerto Rico le exigen al policía una conducta civilizada, pero también le protegen a él de la conducta incivil de las demás personas. Por eso con-vengo en la confirmación de la sentencia apelada.
—O—